DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 05/10/21. Claims 1-2, 7, 11-12, and 17-20 have been amended, claims 3-5, 8-10 and 15-16 have been cancelled and no new claims have been added. Accordingly, claims 1-2, 6-7, 11-14, and 17-20 are pending and under examination on the merits. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Holoubek on 06/11/21.

The application has been amended as follows: 
Claims 2 and 7 are cancelled. 
Claim 1 is amended as below:

In claim 6, “2” is deleted and -1- is replaced. 
In claim 11, “7” is deleted and -1- is replaced. 
In claim 12, “11” is deleted and -1- is replaced. 
In claim 17, “sulfide” is deleted and –diallyl trisulfied- is replaced. 
Claim 18 is amended as below:

Claim 18 (Currently amended) A pharmaceutical composition for treating atrial fibrillation or a pre-atrial fibrillation condition comprising; a therapeutically effective dose of diallyl trisulfide, and a therapeutically effective dose of inorganic nitrite, or a pharmacologically acceptable salt thereof.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art recognizes benefit of treating cardiac related conditions such as atrial fibrillation with compounds such as dially trisulfide or hydrogen sulfide, however there is no suggestion or sufficient teaching ion the art to combine dially trisulfide and an inorganic nitrite to treat atrial fibrillation. Accordingly, the claims are allowable over the prior art. 
Claims 1, 6, 11-14, and 17-20 are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616